DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 3A and 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. See, for instance, pages 2-3 of originally filed specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “ITO” particles. It is suggested that the full name of this acronym is recited in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein cores of the core-shell particles are ITO particles having an average particle diameter of 5 nm to 25 nm” which is confusing given that it is not clear whether the average particle diameter refers to the cores or the ITO particles. Claims 2-4 all depend from claim 1 and thus, are also rendered indefinite.	
Claim 2 recites a distance between adjacent “particles” of the plurality of core-shell particles which is confusing given that it is not clear whether “particles” refer to the entire core-shell particle or the core portion of the core-shell particle. Based on paragraph [0028] of the originally filed specification discloses “[a] value obtained by doubling the thickness of the shell corresponds to the distance B between the ITO particles 20a and 20a (see the enlarged view of FIG. 1B)”, the recitation appears to refer to the core portion of the core-shell particle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2012/0021177).
Regarding claims 1 and 3, Kawai et al. teaches a liquid composition (paragraphs [0060]-[0061]), the liquid composition comprising: aggregated particles in each of which a plurality of single core-shell particles are aggregated (paragraphs [0006] and [0045]); a binder of a hydrolyzate of silica sol (paragraphs [0095]-[0106]), a solvent (paragraph [0060]), wherein cores of the core-shell particles are ITO particles (paragraph [0055]) having an average particle diameter of 5 nm to 75 nm (paragraph [0056]), which encompasses the claimed range of 5 nm to 25 nm, each shell of the core-shell particles is made from SiO2
While there is no disclosure that the liquid composition is for forming an infrared-shielding film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for forming an infrared-shielding film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a liquid composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, given that Kawai et al. discloses a shell	thickness of from 1 to 10 nm (paragraph [0062]), a distance between adjacent particles of the plurality of core-shell particles constituting the aggregated particles would be 2 to 20 nm, which would overlaps the claimed range of 0.5 nm to 10 nm.
Regarding claim 4, note that because claim 1 is in the form of a Markush group, and Kawai et al. teaches binder being hydrolyzate of silica sol, it is not required that Kawai et al. meet the further limitation of the non-selected groups via subsequent dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawai et al. (US 2011/0076484) teaches a liquid composition containing aggregates of core-shell particles comprising core made of ITO and shell made of metal oxide. However, a rejection using this reference would only be cumulative to the rejection of record. Additionally, Yonezawa et al. (JP 2016/118679), as cited on the Search Report and having an English equivalent of US 2017/0307792, teaches a liquid composition for forming an infrared-shielding film, the liquid composition comprising a plurality of single core-shell particles and a solvent, wherein cores of the core-shell particles are ITO particles having an average particle diameter of 5 nm to 200 nm, each shell of the core-shell particles is an insulating material. However, there is no disclosure of aggregated particles and binder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787